Citation Nr: 1104607	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-38 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating 
for service-connected malaria residuals. 

2.  Entitlement to service connection for a lung disability to 
include chronic obstructive pulmonary disease (COPD) and 
emphysema to include as a result of asbestos exposure.

3.  Entitlement to special monthly pension based on aid and 
attendance and housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1949 to August 1952.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  The 
appeal was subsequently transferred to the RO in Louisville, 
Kentucky.

In his substantive appeal to the Board, received in October 2009, 
the Veteran requested a travel board hearing.  In a letter to VA 
dated in September 2010, the Veteran withdrew his request for a 
personal hearing.  38 C.F.R. § 20.704(e).  Accordingly, the Board 
will proceed with consideration of this appeal based on the 
evidence of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a lung 
disability to include COPD and emphysema to include as a 
result of asbestos exposure and entitlement to special 
monthly pension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Service-connected malaria residuals have not been shown to have 
any clinical evidence of any malarial parasites, liver damage, or 
spleen damage.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria residuals 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.31, 4.88b, Diagnostic 
Code 6304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Veteran submitted a claim for an increased 
rating for malaria residuals in June 2008.  The Veteran was sent 
a letter in June 2008 which stated that, to substantiate a claim 
for increased compensation, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The letter advised the Veteran 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The letter also informed him what 
information and evidence must be submitted by him, namely, any 
additional evidence and argument concerning the claimed condition 
and enough information for the RO to request records from the 
sources identified by the Veteran.  The notice also provided 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
Specifically, the Veteran was informed in the letter of types of 
evidence that might show such a worsening, including statements 
from a doctor containing the physical and clinical findings; 
results of laboratory tests or x-rays; the dates of examinations 
and tests; and statements from other individuals who were able to 
describe from their knowledge and personal observations in what 
manner the disability had become worse.  

The June 2008 letter also stated that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  The letter also contained information about assigning 
effective dates.  These notice requirements were provided before 
the initial adjudication of the claim in October 2008, and 
therefore there was no defect with regard to the timing of the 
notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claim for an increased rating for malaria including VA treatment 
records and by affording a VA examination.  Concerning this, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the May 2009 VA examination obtained in this case is adequate, as 
it was based on a physical examination and provides medical 
information needed to address the rating criteria relevant to 
this case.  In particular, it contains clinical testing to 
include blood smears and addresses the impact of the Veteran's 
service-connected malaria on his employment and daily life.  For 
these reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant to 
his claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.


LAW AND ANALYSIS

1.  Entitlement to an increased (compensable) disability rating 
for service-connected malaria residuals. 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes 
that staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently assigned a noncompensable evaluation for 
malaria under Diagnostic Code (DC) 6304, which provides for a 100 
percent evaluation for active malaria.  The accompanying Note 
states that the diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If the 
veteran served in an endemic area and presents signs and symptoms 
compatible with malaria, the diagnosis may be based on clinical 
grounds alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter rate residuals 
such as liver or spleen damage under the appropriate system.  38 
C.F.R. § 4.88b, DC 6304.

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the Veteran 
is not entitled to a compensable rating for his service-connected 
malaria residuals.  There is no clinical evidence of any malarial 
parasites, liver damage, or spleen damage.  In this regard, the 
Veteran underwent a VA examination in May 2009.  The Veteran 
denied any recurrent symptoms of malaria since his initial 
infection in 1952.  Physical examination revealed no history of 
relapse and there were no signs of splenomegaly, hepatomegaly, 
mental changes, renal damage, seizures, non specified parasitic 
disease, jaundice, or anasarca.  The disease was not currently 
present or active and the Veteran was not still in the 
convalescence period.  A malarial blood smear found no malarial 
forms present.  Importantly, there was no current clinical 
evidence of hepatomegaly or liver dysfunction.  The examiner 
commented that there were no effects on the Veteran's usual daily 
activities and no significant effects on his ability to perform 
an occupation.  Further, although the examiner indicated that the 
laboratory blood work could reasonably lead to a conclusion that 
the "yellow jaundice" that the Veteran had while in Korea was 
the result of hepatitis A infection, there were no residuals of 
any such infection.  The diagnoses were status post resolved 
malaria and status post resolved unspecified hepatitis. 

As set forth above, there has been no showing of any active 
malaria or any residuals thereof.  Accordingly, the criteria for 
a compensable evaluation have not been met.  38 C.F.R. §§ 4.88b, 
DC 6304; 4.114, DCs 7311, 7312, 7345, 7354; and 4.117 DC 7707.  
Additionally, as the record contains no evidence showing that the 
Veteran is entitled to a higher rating at any point during the 
instant appeal, no staged ratings are appropriate.  See Hart, 21 
Vet. App. 505.  Thus, the Board finds that the current 0 percent 
evaluation is appropriate and that there is no basis for awarding 
a higher evaluation for the service-connected malaria residuals.  
38 C.F.R. §§ 4.7, 4.88b Diagnostic Code 6304. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected malaria so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  See 
38 C.F.R. 
§ 3.321(b)(1).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his service-connected malaria reasonably describe the 
Veteran's disability level and symptomatology and he has not 
argued to the contrary.  The criteria, 38 C.F.R. § 4.7, 4.88b 
Diagnostic Code 6304 reasonably describe the Veteran's disability 
level and symptomatology, and consequently his disability level 
is contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate.  Moreover, the Veteran has not 
contended that his service-connected malaria caused frequent 
periods of hospitalization or marked interference with his 
employment and such is not shown by the evidence of record.  For 
these reasons, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased (compensable) disability rating for 
service-connected malaria residuals is denied. 


REMAND

2.  Entitlement to service connection for a lung disability to 
include COPD and emphysema to include as a result of asbestos 
exposure.

The Veteran contends that he is entitled to service connection 
for emphysema because he was exposed to asbestos during service.  
He asserts that he was exposed to asbestos on six different troop 
transport ships when he traveled to the Far East between August 
1950 and November 1951 during the Korean War.  He also stated 
that he was exposed to asbestos while working on brakes.  The 
Veteran also stated that he was exposed to asbestos before 
service for nine years while in a school that was later 
determined to have asbestos and while working at a packing house 
from 1948 to 1949.  An August 1953 VA examination report reflects 
that he worked since 1953 as a body man in an auto parts store.  

The Veteran's DD Form 214 indicates that he had one year, two 
months, and 27 days of foreign and/or sea service.  His specialty 
number or symbol 3795 indicates that he was an armored utility 
vehicle driver.  

A May 2009 response from the National Personnel Records Center 
(NPRC) shows that a request for records of exposure to asbestos 
in service or the jobs the Veteran performed was marked fire-
related and the information could not be reconstructed.  An 
August 2009 formal finding of unavailability documented the RO's 
attempts to obtain the information.  It does not appear that the 
Veteran was informed of the formal finding of unavailability.  

The Board observes that although the RO determined that records 
pertaining to the Veteran's possible asbestos exposure were fire 
related, it is unclear whether his complete service personnel 
records were requested.  The Board notes that the Veteran is 
asserting that he was exposed to asbestos while on troop 
transport ships traveling to the Far East and from working on 
brakes.  Accordingly to VA Adjudication Procedure Manual, M21-
1MR, Part IV, Subpart ii, Chapter 2, Section C (hereinafter "M21-
1MR") some of the major occupations involving exposure to 
asbestos include manufacture and servicing of friction products, 
such as clutch facings and brake linings.  See paragraph (f).  
Because the Veteran's specialty number indicates that he was an 
armored utility vehicle driver, it is reasonable to conclude that 
he also worked on vehicles to include servicing brakes.  

The Board observes that the Veteran has not clearly contended how 
he was exposed to asbestos on board the troop transport ships.  
Importantly, based on the current evidence of record, it is 
unknown what ships he traveled on.  Accordingly, the Board 
concludes that efforts to obtain the Veteran's complete service 
personnel records should be undertaken on remand as they might 
contain evidence of his transport overseas.  

The evidence of record reflects that the Veteran was noted to 
have COPD in January 2000 and he reported that he was told he had 
a touch of emphysema for years in May 2002 VA record.  A June 
2008 VA record reflected that he was a former smoker who quit in 
1984.  Although the Board can find no current evidence of record 
indicating that any exposure to asbestos is related to his 
diagnosis of COPD, based on evidence that he likely worked on 
brakes during service, which are noted to have asbestos, the 
Board concludes that a remand for a VA examination is necessary.  
38 C.F.R. § 3.159(c)(4)(i).  

3.  Entitlement to special monthly pension based on aid and 
attendance and housebound status.  

The Board observes that on his June 2008 claim, the Veteran 
indicated that he was seeking special monthly pension because he 
was in need of regular aid and attendance.  Special monthly 
pension claims may also be based on housebound status.  The 
Veteran did not expressly claim that he was housebound and the RO 
did not address his claim for special monthly pension on that 
basis.  With regard to housebound status, the Board is unclear 
whether the Veteran or the RO was aware of Hartness v. Nicholson, 
20 Vet. App. 216 (2006).  In Hartness, the Court held that for 
veterans 65 years of age and older, the provisions of 38 U.S.C.A. 
§ 1521(e) requiring demonstration of permanent and total 
disability are not for application.  20 Vet. App. 216.  Although 
the RO primarily adjudicated the portion of the claim based on 
the need of regular aid and attendance, the Board also finds that 
the housebound portion of the claim should be adjudicated as 
well.  In this regard, the Board notes that VA must give a 
sympathetic reading to the Veteran's filings to determine all 
claims for recovery supported by a liberal construction of 
allegations.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. 
Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); 
see also Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006).  In 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000), the Federal 
Circuit held that VA's duty to assist attaches to the 
investigation of all possible in-service causes of a disability, 
including those unknown to the veteran.  Id. at 1271.  The 
Federal Circuit has also repeatedly endorsed liberal and broad 
constructions of veterans' claims.  See, e.g., Gambill v. 
Shinseki, 576 F.3d 1307, 1316 (Fed.Cir.2009) ("Like the regional 
office, the Board is required to construe all of the veteran's 
arguments in a liberal manner." (citations and internal quotation 
marks omitted)); see also, 38 C.F.R. § 20.202 (expressly requires 
the Board to construe an appellant's arguments in a liberal 
manner for purposes of determining whether they raise issues on 
appeal).

Additionally, the Board observes that the Veteran has not been 
provided with a duty to notify and assist letter with regard to 
his claim for special monthly pension.  In this regard, a June 
2008 duty to notify and assist letter stated that VA had received 
the Veteran's application for non service-connected pension 
benefits and special monthly pension and that these issues would 
be addressed at a later date.  The Board can find no letter in 
the claims file that informs the Veteran of the information and 
evidence he needs to provide to substantiate this claim.  
Accordingly, a remand for proper notice is necessary.  38 C.F.R. 
§ 3.159.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should provide the Veteran 
with a duty to notify and assist letter with 
regard to his claim for entitlement to 
special monthly pension based on aid and 
attendance and housebound status.  

2.  Inform the Veteran that records 
pertaining to his exposure to asbestos during 
service are fire-related and ask him to 
submit any evidence pertaining to his 
exposure to asbestos that is in his 
possession.  38 C.F.R. § 3.159(e).  The 
Veteran should be asked to clearly identify 
how he was exposed to asbestos on the troop 
transport ships.

3.  Obtain the Veteran's service personnel 
records.

4.  Associate all VA records dated from June 
2009 to the present with the claims file.

5.  Schedule the Veteran for a VA examination 
to evaluate his claim for service connection 
for COPD/emphysema as related to asbestos 
exposure.  A copy of the claims folder and 
this REMAND must be made available to the 
examiner in conjunction with the examination.  
The examination report must include responses 
to the each of the following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records and VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for 
COPD/emphysema.  

Additionally, the examiner should state a 
medical opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that any 
current lung related disability to include 
COPD/emphysema is causally or etiologically 
related to his exposure to asbestos while 
working on brakes in military service (May 
1949 to August 1952) as opposed to its being 
more likely due to some other factor or 
factors.  The examiner should also observe the 
Veteran's reports of pre-service asbestos 
exposure including that he went to a school 
for nine years that was later found to have 
asbestos and that he worked for a packing 
house from 1948 to 1949 that had asbestos.  
The examiner should also observe the Veteran's 
contentions that he was on six troop transport 
ships that went to the Far East between August 
1950 to November 1951 that had asbestos.  
Lastly, the examiner should note that the 
Veteran worked as a body man in 1953 and was a 
former smoker who quit in 1984.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

6.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  The 
RO should address the claim for special 
monthly pension under both the aid and 
attendance and housebound status 
criteria.  If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case (SSOC) and be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


